This cause was tried before the judge sitting without a jury. After hearing the evidence, judgment was entered for defendant. The bill of exceptions fails to state that it contains all of the evidence, and, in fact, it affirmatively appears that copy of two orders given Hooks Lumber Company on January 5 and 6, 1921, for shipment to Missouri Valley Bridge  Iron Company, attached to answers of defendant to the seventh interrogatory and introduced in evidence by plaintiff, are not in the record. this being the case we cannot review the conclusions of fact arrived at by the trial judge. Gulf State Steel Co. v. Comstock, 17 Ala. App. 430, 85 So. 305; Prude v. Thompson 
Thompson, 201 Ala. 595, 79 So. 21. This is the only question necessary to a decision.
The judgment is affirmed.
Affirmed.